Title: Treasury Department Circular, 13 August 1791
From: Treasury Department,Hamilton, Alexander
To: 



Philadelphia Augt. 13. 1791.
Dear Sir

Some investigations in which I am engaged induce a wish to be able to form as accurate an idea as can be obtained of the usual product in proportion to the value of cultivated lands in different parts of the United States.

As I am persuaded no person can better assist me in this object than yourself, I take the liberty to ask the favor of your assistance.
It has occurred to me that if the actual product on cultivated farms of middling quality could be ascertained with tolerable precision, it might afford as good a rule, by which to judge as the nature of the thing admits of.
With this view I have prepared a form with a number of Columns under heads specifying the different kinds of produce usual in your quarter in order that they may be filled in each case according to the fact and as the nature of each head shall require.
There are besides some additional Columns which respect the Total value of the farm and the different kinds of Land of which it consists.
The value of the farm must be determined not by what it would fetch in Cash on a forced or sudden sale, but by what it would sell for at a reasonable and usual credit or perhaps by what the opinion of the neighbourhood would compute to be its true value.
The quantity of each kind of land must conform to the actual quantity in cultivation at the time for which the product is taken.
It is submitted to your judgment according to circumstances whether to determine the product by the average of a series of years, three or more, or by what has been considered as a year of middling fertility.
The price ought to express the value of each Article on the farm. Perhaps to determine this there is no better rule than to deduct the expence of transportation from the price at the nearest usual market. The high price of an extraordinary year would not be a proper criterion; but that which is deemed by intelligent and reasonable farmers a good saving price.
If not inconvenient to you to execute my present request, you will add to the favour by explaining in each case the rule by which you have proceeded; and if it would not be attended with too much trouble the extension of the inquiry to two or three different farms would be satisfactory.
In a matter with which I am not very familiar, it is possible I may have omitted circumstances of importance to the object of my inquiry. The supplying of such omissions will be particularly acceptable.
As whatever comes from the Treasury is apt to be suspected of having referrence to some scheme of taxation, it is my wish that the knowlege of this request may be confined to yourself. And I think it not amiss to add that in truth it has not the most remote referrence to any such purpose.
With great consideration & esteem   I remain   Sir   Your Obedt. servant
Alexander Hamilton
